 In the Matter of J. F. JOIINsoN LUMBER COMPANY, EMPLOYERandUNITED CONSTRUCTION WORKERS, AFFILIATED WITH UNITED MINEWORKERS OF AMERICA, A. F. L., PETITIONERMr. William F. Kelly,ofWashington, D. C., andMr. H. MelvinBull,of Baltimore, Md., for the Employer.Messrs. Arthur G. PilonandRobert Frye,of Baltimore, Md., forthe Petitioner.Mr. William W. Townshend,of Annapolis, Md., for the Intervenor.Mr. Jerome A. Reiner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Balti-more,Maryland, on November 8 and 15, 1946, before Earle K. Shawe,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJ. F. Johnson Lumber Company is a Maryland corporation engagedin the business of processing lumber and in the wholesale and retailsales of building material supplies at two plants located at Annapolisand Glen Burnie, Maryland.Annually the Employer makes pur-chases of approximately $1,000,000 worth of raw materials, 75 percentof which is shipped to the Employer's two plants from points outsidethe State of Maryland.Annually the Employer makes sales of fin-ished lumber and building supplies in excess of $1,500,000, substan-tially all of which is sold to building contractors and retail customerswithin the State,' in addition to a small amount sold annually to the'There was testimony that the Employer occasionally sells a keg of nails,a door orsashes to some of its suppliers of crude lumber in Virginia and delivers these items by itsown trucks when they are sent to Virginia to pick up the crude lumber.These sales amounttb about $300 annually.--73 N. L. R. B., No. 59.320 J.F.JOHNSON LUMBER COMPANY321United States Naval Academy at Annapolis, Maryland.Twenty-five percent of all purchases made by the Employer represents crudelumber obtained principally in the State of Virginia, a substantialpart of which is transported by the Employer in its own trucks fromthe place of purchase to the Employer's plants in Maryland.TheEmployer processes 50 percent of all the lumber sold by it.The re-maining 50 percent is dressed lumber sold by the Employer as pur-chased.In connection with its processing operations the Employer ownsand utilizes molding machines, four planing mills, and two re-sawsand ripsaws.This processing involves hauling in rough green logs,stripping and-drying them, and-running them through the mill. TheEmployer produces processed lumber of various kinds andsizes fora variety of uses such as sheathing, tongue and groove runners, sub-flooring, and shingle strips.On special order the Employer will makecabinets and other products of wood construction.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.2II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with United MineWorkers of America, American Federation of Labor, claiming torepresent employees of the Employer.J.F. Johnson Lumber Company Employees Association, Inc.,herein called Intervenor, is a labor organization claiming to representemployees of the Employer 3III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.Following a Board election in 1941, the Intervenor and the Em-ployer entered into a series of yearly contracts the last of which be-came effective April 1, 1946, to terminate March 31, 1947. The conten-2N L R B V Cowell Portland Cement Company,148 F (2d) 237 (C C A 9), certdenied 326 U S 735.N L R B v Poultrgmei's ServiceCoop , 138 F (2d) 204 (C C A3) , N L R B. V McGough Bakeries Corp.,153 F. (2d) 420 (C C. A 5) ,N L R B vVan de I(anipe Holland-Dutch, Bakers, Inc,152 F. (2d) 818 (C C' A 9).N L R B VFacnblatt, et at ,306 U S 601 ,N L R B v Jones & Laughlin Steel Corp ,301 U S 1'There is no merit to the Petitioner's contention that the Intervenor is a defunct labororganizationThe evidence shows that the Intervenor has accounts with banking institu-tions both at Annapolis and Glen Burnie, Alarvland, collects dues from its members, hasheld recent membership meetings, has negotiated wage uicieases with the Employer inbehalf of its members, and has a current contract with the Employer. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion that this contract is a bar to the present proceedings is untenablein view of the fact that it contains no renewal provisions and will haveexpired by the time an election is held and a certification, if any, issuedthereon.Moreover, the contract by its own terns is one for "members01-11y' 14 and, under well-established principles, cannot bar a presentdetermination of representatives.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all of the production and maintenance enm-ployees at the Annapolis and Glen Burnie, Maryland, yards of theEmployer, including millmen, yardmen, drivers and helpers, laborersand loaders, but excluding salesmen, draftsmen, technical employees,stockholders, the shipping clerk' at the Glen Burnie yard, office andclerical and all supervisory employees, may constitute an appropriateunit.The Petitioner would also include janitresses, night watchmen,and garage mechanics as to whom the other parties take no position.The parties disagree concerning the inclusion of certain other cate-gories of employees hereinafter discussed.The janitresses and the night watchmen are hourly rated employees,the latter performing plant protection functions.The mechanics aresalaried employees whose principal duty is to maintain and otherwiseservice the Employer's trucks used by other employees in the unit.We shall include these employees in the unit.The Petitioner would exclude and the Employer would includecertain employees at the Annapolis plant who are classified asclerk.s-offleepersonnel.Despite their job classification these employees dono office work, but have the same manual duties as those performedby the loaders at Glen Burnie who are included in the unit.Accord-ingly, we shall include these employees.The Petitioner also seeks to exclude Edward Wheeler and RayHibberd from the unit alleging they are supervisory employees, whichthe Employer denies.Both employees are experienced loaders hav-ing been in the employ of the Employer for 25 years; and while theyare accorded certain privileges because of their longevity, they do4The Intervenor contended that the contract was understood by the parties as one forexclusive recognition, and testimony was adduced to the effect that the benefits of the con-tiact were applied to non-members as well as members of the Intervenor.However com-mendable this action may be, it is a gratuitous undertaking lather than one of contractualobligation and it is not, therefore. determinative of the contract bar issue here involvedb platter of The 1Vheland Company, 72 NL R B 351 ,Matter of hittmger Company,lac,65 N L R B 1215,Matte of Tennessee Coal, lionccRailroad Company,65 N. L.R B 14166Salley. J. F. JOHNSON LUMBER COMPANY323not exercise supervisory authority within the Board's customarydefinition.Accordingly, we shall include them in the unit.The Petitioner also seeks to exclude Robert A. Farmholt fromthe unit.He is the son of the Employer's president and, althoughpresently working as a truck driver, he is being prepared to assumea managerial position.In view of Faruillolt's close relationship tomanagement and his eventual assumption of a managerial positionwe find that his interests are substantially different from those ofthe other employees involved.We shall therefore exclude him fromthe unit.'We find that all the production and Maintenance employees ofthe Employer at its Annapolis and Glen Burnie, Maryland, yards,including clerks-office personnel at the Annapolis yard, janitresses,garage mechanics. mllhnen, yardmen, drivers and helpers, laborersand loaders, but excluding salesmen, draftsmen, technical employees,stockholders, the shipping clerk at the Glen Burnie yard, office andclerical employees, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION'As part of the investigation to ascertain representatives for thepurposes of collective bargaining with J. F. Johnson Lumber Com-pany, Annapolis and Glen Burnie, Maryland, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and have'Matterof Association Canado-Amerioane,72 N L R B 520 ,Matterof The Myes-SheiIlan Company,71 N L R B 9108Any participant in the election herein directed may, upon its prompt request to andapproval thereofby theRegional Director, have its name removed from the ballot 324DECISIONSOF NATIONALLABOR RELATIONS BOARDnot been rehired or reinstated -prior to the date of the election," todetermine whether they desire to be represented by United Construc-tionWorkers, affiliated with United Mine Workers of America,American Federation of Labor, or by J. F. Johnson Lumber CompanyEmployees Association, Inc., for the purposes of collective bargain-ing, or by neither.9A strike of certain employees in the unit was in progress at the time of the hearing, butwas terminated on November 20, 1946,and all'striking employees for'whom jobs wereavailable have returned to workAccordingly certain eligibility issues which arose at thehearing need not now be determined.